

Exhibit 10.17




 


 
FIFTH AMENDMENT TO THE
 
INDIVIDUAL ACCOUNT RETIREMENT PLAN
 
FOR
 
BARGAINING UNIT EMPLOYEES
 
AT THE CAMERON INTERNATIONAL CORPORATION
 
BUFFALO, NEW YORK PLANT
 
(As Amended and Restated Effective as of January 1, 2008)
 
 
WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR  BARGAINING UNIT EMPLOYEES AT
THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT, as amended and
restated effective as of January 1, 2008  (the “Plan”) for the benefit of its
eligible employees;
 
WHEREAS, the Company desires to amend the Plan to conform to reflect the
applicable provisions of the collective bargaining agreement between the Company
and the International Association of Machinists and Aerospace Workers, Local
Lodge No. 330, District No. 65;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
I.           Effective as of January 1, 2011, the following shall be added to
the end of the last sentence of Section 1.01(13):
 
“, except that solely for purposes of Article XVII, a Contribution Hour shall
include any paid hour for jury duty, bereavement, or military service.”
 
III.           As amended hereby, the Plan is specifically ratified and
reaffirmed.
 
EXECUTED, this _1st__ day of ___February____, 2011, effective for all purposes
as provided above.
 

 

 
CAMERON INTERNATIONAL CORPORATION
 
By:                /s/                                                                
 
Name:     Roslyn R. Larkey                                                      
 
Title:      Vice President, Human
Resources                                                                           


                                                 

 
 

--------------------------------------------------------------------------------

 









SIXTH AMENDMENT TO THE
 
INDIVIDUAL ACCOUNT RETIREMENT PLAN
 
FOR
 
BARGAINING UNIT EMPLOYEES
 
AT THE CAMERON INTERNATIONAL CORPORATION
 
BUFFALO, NEW YORK PLANT
 
(As Amended and Restated Effective as of January 1, 2008)
 


 
WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the INDIVIDUAL ACCOUNT RETIREMENT PLAN FOR  BARGAINING UNIT EMPLOYEES AT
THE CAMERON INTERNATIONAL CORPORATION BUFFALO, NEW YORK PLANT, as amended and
restated effective as of January 1, 2008  (the “Plan”) for the benefit of its
eligible employees;
 
WHEREAS, the Company desires to amend the Plan in certain respects;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
I.           Effective as of September 1, 2010, Section 1.01(7A) shall be
deleted and the following shall be substituted therefor:
 
“(7A)           Committee:  The Cameron Benefits Committee.”
 
II.           Effective as of July 1, 2011, Section 9.03(c)(vi) of the Plan
(referring to the level income annuity option) shall be deleted.
 
III.           As amended hereby, the Plan is specifically ratified and
reaffirmed.
 
EXECUTED, this __9th___ day of __June___________, 2011, effective for all
purposes as provided above.
 

 

 
CAMERON INTERNATIONAL CORPORATION
 
By:                         /s/                                                                
 
Name:      Roslyn R.
Larkey                                                      
 
Title:       Vice President, Human
Resources                                                                           

